SANDSTROM, JUSTICE,
dissenting.
[¶ 10] I respectfully dissent.
[¶ 11] The majority reverses on an issue not properly before us.
[¶ 12] The issues identified in the appellant’s brief are its issues on appeal. See N.D.R.App.P. 28. The only issue identified in the appellant’s brief is “Were the Findings and Order dated May 6, 2015, supported by clear and convincing evidence?” The adequacy of the findings was not an issue identified. On the issue properly before us, clear and convincing evidence supports the findings and order.
[¶ 13] I would affirm.
[¶ 14] DALE V. SANDSTROM.